Citation Nr: 1126713	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher, $15,000.00 one time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision by the Manila, Republic of the Philippines, Regional Office (RO), which determined the Veteran was eligible for a one time $9,000.00 payment from the FVEC.


FINDING OF FACT

The Veteran is not a United States citizen.


CONCLUSION OF LAW

The criteria for a one-time payment from the FVEC in the amount of $15,000.00 have not been met.  American Recovery and Reinvestment Act (ARRA or the Act) § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  Similarly, there is no assistance which can be offered the Veteran in substantiating his claim.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

The Veteran's legal eligibility for this benefit has been previously established.  He had the requisite qualifying service during World War II.  ARRA § 1002(d).

The Veteran, however, disputes the amount of his one time payment.  He received a payment of $9,000.00 under the Act.  He notes, however, that the Act also provides for a $15,000.00 payment to certain Filipino Veterans, and he seeks payment in that higher amount.

ARRA provides that  the $9,000.00 payment applies to "an eligible person who is not a citizen of the United States."  "An eligible person who is a citizen of the United States" is paid $15,000.00.  ARRA § 1002(e).

The Veteran does not allege that he is a U.S. citizen.  He in fact stated on his February 2009 application for benefits that he was not a U.S. citizen.  He argues, however, that the treatment of Filipino Veterans differently based on citizenship is unfair, as all bore the same burdens in service.  He has, in effect, raised a Constitutional challenge.

"Administrative agencies are entitled to pass on constitutional claims but they are not required to do so."  Saunders v. Brown, 4 Vet. App. 320, 326 (1993) (quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 1988)).  See also Suttman v. Brown, 5 Vet. App. 127, 139 (1993) (The "Board is free to express an opinion on the appellant's constitutional claim").

The United States Court of Appeals for the Federal Circuit has held that there is a strong presumption of constitutionality attending laws providing for governmental payment of monetary benefits.  See Talon v. Brown, 999 F.2d 514 (Fed. Cir. 1993) cert. Denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 (1993).

"In order to demonstrate a constitutional violation, appellant must show that the classification is arbitrary or does not bear any rational relationship to a legitimate government interest."  Latham v. Brown, 4 Vet. App. 265 (1993).  Here, in legislation designed to bolster a flagging U.S. economy, the preferential classification for U.S. citizens is rationally designed to return a greater degree of stimulus monies to the domestic economy, and to deliver to U.S. taxpayers a greater degree of benefit.  That is a legitimate government interest.  There is no violation of equal protection rights under the Constitution.

The Veteran does not fall within the class of beneficiaries entitled to a payment of $15,000.00, and as a matter of law, entitlement to the benefit sought is not warranted.


ORDER

Entitlement to a higher, $15,000.00 one time payment from the FVEC is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


